DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 12 are objected to because of the following informalities: 
Claim 11 line 6 should be “the plurality of keys” because it refers back to claim 11 line 5.
Claim 11 line 7 the term “havs” should be “has”.
Claim 12 line 2 the term “furthest” should be “farthest”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16, 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leong264 et al. (U.S. Patent Publication 20140118264 A1, Assignee: Apple) in view Leong937 et al. (U.S. Patent Publication 2017/0004937 A1, Assignee: Apple) in view of Zaloom083 et al. (U.S. Patent 9483083 B1).

    PNG
    media_image1.png
    579
    721
    media_image1.png
    Greyscale

Regarding claim 1, Leong264 discloses “An input device comprising: 
a support structure; ([0028] “support mechanism” [0027]) 
a key plate (Fig 1, [0034] “a keyboard assembly 12”) having a plurality of keys formed in the key plate, 
wherein the plurality of keys are polygon shaped, (Fig. 3, keys are polygon shape, [0040] [0041]) 
wherein each key of the plurality of keys has a plurality of edges, (Fig. 3, keys has 4 edges, [0040] [0041]) wherein all but one edge of the plurality of edges is a slit in the key plate, (Fig. 3, edge near numeral 209 is a slit, [0038] [0051]) 
Leong264 does not disclose “wherein the one edge of the plurality of edges provides a hinge upon which each key of the plurality of keys is configured to rotate between a first position and a second position; and 
at least one switch positioned between the support structure and the key plate, 
wherein the at least one switch is configured to trigger a function of the input device when each key of the plurality of keys rotates from the first position to the second position.”
  Leong937 discloses “wherein the one edge of the plurality of edges provides a hinge (Fig. 3, [0054] “Butterfly hinge 50 functions as the movable hinge that enables the keycap assembly to move relative to support structure 70” [0064]) upon which ; and 
(Fig. 3, Fig 7, [0053] “Switch 40 can be any suitable mechanical switch such as a dome switch”) positioned between the support structure and the key plate, 
wherein the at least one switch (Fig. 3, Fig 7, [0053] “Switch 40 can be any suitable mechanical switch such as a dome switch”) is configured to trigger a function of the input device when each key of the plurality of keys rotates from the first position to the second position.” (Fig. 3, [0063] “In the depressed position, switch 40 is buckled, and keycap 14 has moved down vertically, thereby pushing the outer portions of wings 51 and 52 down towards support structure 70. Pins 57, 56, and 55 are secured in place and rotate within their secured positions, whereas keycap assembly pin 54 slides horizontally within its retaining mechanism in the +X direction.”. Claim does not recite what is “trigger a function”. “trigger a function” is a very broad term.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate hinge by Leong937 into device of Leong264.  The suggestion/motivation would have been to improve efficiency. (Leong937: [0054])
Leong264 and Leong937 do not disclose “each key of the plurality of keys is configured to rotate between a first position and a second position”.
Zaloom083 discloses “each key of the plurality of keys is configured to rotate between a first position and a second position”. (Figs, 15A- 15D, 16A – 16D, col. 8:45 - 9:18) 
 into devices of Leong264 and Leong937.  The suggestion/motivation would have been to improve efficiency. (Zaloom083: col. 8:45 - 9:18)
Regarding claim 2, Leong264, Leong937 and Zaloom083 disclose “further comprising at least one plunger positioned between the at least one key and the at least one switch, wherein the plunger is configured to compress when 
Regarding claim 3, Leong264, Leong937 and Zaloom083 disclose “wherein the at least one plunger includes an elastomeric material”.  (Leong937 Fig. 3, [0006] [0052] [0053]) 
Regarding claim 4, Leong264, Leong937 and Zaloom083 disclose wherein the at least one switch is positioned in a location offset from a center of each key of the plurality of keys, such that the switch is positioned adjacent to an edge of the plurality of edges of 
Regarding claim 5, Leong264, Leong937 and Zaloom083 disclose wherein slits in the key plate are arranged based on an expected strike location for each key of the plurality of keys, such that a hinge of each key of the plurality of keys is positioned at an edge farthest from the expected strike location.  (Leong937 Fig. 3, [0045] [0049])
Regarding claim 6, Leong264, Leong937 and Zaloom083 disclose further comprising a fabric cover layer positioned adjacent to a surface of the key plate, such that the key plate is positioned between the fabric cover layer and the support structure.  (Leong937 Fig. 3, 7, [0066])
Regarding claim 7, Leong264, Leong937 and Zaloom083 disclose wherein the fabric cover layer is only adhered to the key plate in areas surrounding the at least one key.  (Leong937 Fig. 3, 7, [0066])
Regarding claim 8, Leong264, Leong937 and Zaloom083 disclose “further comprising:
at least one overlay attached to the fabric cover layer such that the fabric cover layer is positioned between the at least one overlay and the key plate, (Leong937 Fig. 3, 7, [0066])
wherein the at least one overlay provides a visual indication of a key location hidden beneath the fabric cover layer. (Leong937 Fig. 3, 7, [0066] [0076] [0089])
Regarding claim 9, Leong264, Leong937 and Zaloom083 disclose “wherein a stack height of the input device is less than 2.5 mm, as measured in a direction from a surface of the key plate to the support structure, perpendicular to the surface of the key plate”. (Leong937 [0043] “between 0.1 mm to 2.0 mm,”) 
Regarding claim 10, Leong264, Leong937 and Zaloom083 disclose “wherein a key travel distance between the first position and the second position is at least 0.5 mm, 
Regarding claim 11, Leong264 discloses “An input device, comprising: 
a keyboard including: (Fig 1, keyboard assembly 12)  
a support surface; ([0028] “support mechanism” [0027]) 
a switch connected to the support surface; ([0026] “a switch (e.g., a compressible dome switch)”) and 
a key plate having a plurality of keys formed in the keyplate, (Fig 2, [0037] “keycap 102” [0039] – [0041]) 
wherein a plurality of keys are polygon shaped, (Fig. 3, keys are polygon shape, [0040] [0041]) 
wherein each key of the plurality of keys havs a plurality of edges, (Fig. 3, keys has 4 edges, [0040] [0041])
wherein all but one edge of the plurality of edges is a slit in the key plate, (Fig. 3, edge near numeral 209 is a slit, [0038] [0051]) 
Leong264 does not disclose “wherein each key of the plurality of keys being connected to the key plate with a hinge on the one edge of the plurality of edges upon which each key of the plurality of keys is configured to rotate between a first position and a second position, 
wherein when each key of the plurality of keys is rotated about the hinge toward the support surface, each key of the plurality of keys activates the switch to trigger a 
 Leong937 discloses “wherein each key of the plurality of keys being connected to the key plate with a hinge on the one edge of the plurality of edges edge (Fig. 3, [0054] “Butterfly hinge 50 functions as the movable hinge that enables the keycap assembly to move relative to support structure 70” [0064]), 
wherein when each key of the plurality of keys is rotated about the hinge toward the support surface, each key of the plurality of keys activates the switch to trigger a function of the keyboard when each key of the plurality of keys rotates from the first position to the second position”. (Fig. 3, [0063] “In the depressed position, switch 40 is buckled, and keycap 14 has moved down vertically, thereby pushing the outer portions of wings 51 and 52 down towards support structure 70. Pins 57, 56, and 55 are secured in place and rotate within their secured positions, whereas keycap assembly pin 54 slides horizontally within its retaining mechanism in the +X direction.”. Claim does not recite what is “trigger a function”. “trigger a function” is a very broad term.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate hinge by Leong937 into device of Leong264.  The suggestion/motivation would have been to improve efficiency. (Leong937: [0054])
Leong264 and Leong937 do not disclose “upon which each key of the plurality of keys is configured to rotate between a first position and a second position”.
 discloses “upon which each key of the plurality of keys is configured to rotate between a first position and a second position”. (Figs, 15A- 15D, 16A – 16D, col. 8:45 - 9:18) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rotate key position by Zaloom083 into devices of Leong264 and Leong937.  The suggestion/motivation would have been to improve efficiency. (Zaloom083: col. 8:45 - 9:18)
Regarding claim 12, Leong264, Leong937 and Zaloom083 disclose wherein the hinge is located at a position furthest from an anticipated strike location.  (Leong937 Fig. 3, [0043] [0046]) 
Regarding claim 13, Leong264, Leong937 and Zaloom083 disclose wherein the switch is located opposite each key of the plurality of keys from the hinge.  (Leong937 Fig. 3, Fig 7, [0053] [0056])
Regarding claim 14, Leong264, Leong937 and Zaloom083 disclose wherein the switch is located offset from a center of each key of the plurality of keys.  (Leong937 Fig. 3, Fig 7, [0053] [0056])
Regarding claim 15, Leong264, Leong937 and Zaloom083 disclose wherein each key of the plurality of keys is integral with the key plate.  (Leong937 Fig. 3, 7, [0045] [0049])
Regarding claim 16, Leong264, Leong937 and Zaloom083 disclose wherein the hinge is integral with each key of the plurality of keys and the key plate.  (Leong937 Fig. 3, 7, [0007] [0008] [0043])
Regarding claim 18, Leong264, Leong937 and Zaloom083 disclose “wherein a total device thinness is between 1 mm and 2.5 mm”. (Leong937 [0043] [0046]) 
Regarding claim 19, Leong264, Leong937 and Zaloom083 disclose “further comprising a fabric cover layer positioned adjacent to a surface of the key plate, such that the key plate is positioned between the fabric cover layer and the support structure, wherein a fabric thickness of the fabric cover layer is between 0.01 mm and 0.3 mm.” (Leong937 [0043] [0046]) 
Regarding claim 20, Leong264, Leong937 and Zaloom083 disclose “further comprising an overlay positioned on the fabric cover layer over the input key, an overlay thinness being between 0.01 mm and 0.5 mm.” (Leong937 [0043] [0046]) 
Regarding claim 21, Leong264, Leong937 and Zaloom083 disclose wherein the key plate is integrally formed. (Leong264, Fig 1, [0034] “a keyboard assembly 12”) 

Alternately, claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokobori et al. (U.S. Patent 6,027,267 B1) in view Leong937 et al. (U.S. Patent Publication 2017/0004937 A1, Assignee: Apple)  and Zaloom083 et al. (U.S. Patent 9483083 B1).

    PNG
    media_image2.png
    468
    530
    media_image2.png
    Greyscale


Regarding claim 1, Yokobori discloses “An input device comprising: 
a support structure; (Fig, 2A, 2B, 4, c3:66 – c4:20 “A fixed-contact sheet 5 is bonded to the upper surface of a substrate 8 supporting the entire keyboard.”)
a key plate (Fig, 2A, 2B face panel 9) having a plurality of keys (Fig, 2A, 2B the key tops 2)  formed in the key plate, 
wherein the plurality of keys are polygon shaped, (Figs 1A, 3A, 3B, keys are polygon shaped)
wherein each key of the plurality of keys has a plurality of edges, (Figs 1A, 3A, 3B, keys have 4 edges)
herein all but one edge of the plurality of edges is a slit in the key plate, (Figs 1A, 3A, 3B, keys has a slit on right edge) wherein the one edge of the plurality of edges provides a hinge (Figs 1A, 3A, 3B, hinges 22); and 
(Fig. 4, switch 7, respective switches of a membrane switch) 
Yokobori does not disclose “wherein the at least one switch is configured to trigger a function of the input device when each key of the plurality of keys rotates from the first position to the second position”.  
Leong937 discloses “wherein the at least one switch (Fig. 3, Fig 7, [0053] “Switch 40 can be any suitable mechanical switch such as a dome switch”) is configured to trigger a function of the input device when each key of the plurality of keys rotates from the first position to the second position”.  (Fig. 3, [0063] “In the depressed position, switch 40 is buckled, and keycap 14 has moved down vertically, thereby pushing the outer portions of wings 51 and 52 down towards support structure 70. Pins 57, 56, and 55 are secured in place and rotate within their secured positions, whereas keycap assembly pin 54 slides horizontally within its retaining mechanism in the +X direction.”. Claim does not recite what is “trigger a function”. “trigger a function” is a very broad term.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate hinge by Leong937 into device of Yokobori.  The suggestion/motivation would have been to improve efficiency. (Leong937: [0054])
Yokobori and Leong937 do not disclose “upon which each key of the plurality of keys is configured to rotate between a first position and a second position
 discloses “upon which each key of the plurality of keys is configured to rotate between a first position and a second position”. (Figs, 15A- 15D, 16A – 16D, col. 8:45 - 9:18) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rotate key position by Zaloom083 into devices of Yokobori and Leong937.  The suggestion/motivation would have been to improve efficiency. (Zaloom083: col. 8:45 - 9:18)
Regarding claim 11, claim 11 is rejected for same reason of claim 1. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 21 have been considered but are moot because the argument are not apply to newly cited Leong264 and Yokobori references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693